Citation Nr: 1509300	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-17 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent on an extraschedular basis for degenerative arthritis with limitation of motion of the left knee. 

2. Entitlement to an increased rating in excess of 20 percent on an extraschedular basis for a torn medial meniscus of the left knee with recurrent effusions.

3. Entitlement to an increased rating in excess of 10 percent on an extraschedular basis for lateral instability of the left knee


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

In August 2014, the Board denied the Veteran's claims for increased ratings on a schedular basis for degenerative arthritis and a torn medial meniscus of the left knee; and granted a separate 10 percent rating for lateral instability of the left knee, also on a schedular basis. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Partial Vacatur and Remand (Joint Motion) with the Court. In the Joint Motion, the Veteran indicated that he was abandoning his appeals for increased ratings for his service-connected left knee disabilities on a schedular basis. As the parties agreed that the Board had not provided any reasoning for denying the claims for increased ratings on an extraschedular basis, the parties agreed to remand the claims to the Board for further development. In a December 2014 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected left knee disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. After a review of the evidence procured as a result of this Remand and any other development deemed necessary, to potentially include an additional VA medical examination, refer the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation. In so doing, the Director should consider whether an extraschedular rating is warranted, based upon the combined effect of multiple conditions due to an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, as delineated in the recent case of Johnson v. McDonald, 2013-7104, 
2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

3. Thereafter, readjudicate the claims for increased ratings for the left knee disabilities on an extraschedular basis. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




